DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 and 19-23 are allowed.

Reasons for Allowance
In claim 1, the recitation of “a first lobe at a first side of the recessed portion that includes a first bore for receiving a first fastener, and a second lobe at a second side of the recessed portion opposite the first side that includes a second bore for receiving a second fastener,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
Janthur WO 2009003668 in view of Demlow US 2681817 (Figs. 1-4) is considered to be the closest prior art and Demlow is not considered to teach lobes.  Even if Demlow does teach lobes, the solution in Demlow and its purpose (col. 2, lines 15-23) is not considered to reasonably present itself to a practice of Janthur or any other like reference cited in the application file.  The reason for this is that Janthur provides an alternative (Fig. 4) and there is no apparent problem that needs to be solved in Janthur, or any other reference, by application of Demlow.  A rejection on the 
Claims 2-8 and 13-15 are allowable due to dependency on claim 1.
In claim 9, the recitation of “wherein the at least one fastener includes a sleeve that is positioned in the at least one bore and a cap screw that is positioned through the sleeve,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 9, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.  Aside from the references cited herein, reference US 2012/0247415 (Fig. 2, sleeves at 40) is considered closest to the invention.  This reference does not teach an exhaust manifold clamp or sleeves through an exhaust clamp but rather bushings in a reinforcing bracket an engine intake manifold [3].  It is notable that the bracket is not a clamp, as it serves a different function by reinforcing the intake manifold, not clamping the manifold to a block or cylinder head [3].  The bracket (Fig. 2) itself is also of an apparently thin profile in comparison to the clamps demonstrated by the prior art.  For these reasons, a person having ordinary skill in the art would likely not use US 2012/0247415 to provide the sleeves taught therein to an exhaust clamp like the one being claimed, and additionally, this reference itself does not provide any reason for doing so.
Claim 10 is allowable due to dependency on claim 9.
In claim 11, the recitation of “and each of the first and second clamps includes at least two bores each for receiving a fastener that engages the cylinder head to clampingly engage corresponding ones of the first flange and the second flange around 
Claim 12 is allowable as a result of claim 11 because it depends from claim 11.
In claim 16, the recitation of “wherein the body of the clamp includes a first lobe at a first side of the recessed portion that defines a first bore for receiving a first fastener, and a second lobe at a second side of the recessed portion opposite the first side, the second lobe defining a second bore for receiving a second fastener,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 18, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.  
Claims 17 and 19-22 are allowable as a result of claim 16 because they depend from claim 16.
In claim 23, the recitation of “wherein the first and second clamp bodies are joined together at one end with a strut to provide a C-shaped clamping assembly,” as within the context of the claimed invention as disclosed and within the context of the other limitations present claim 23, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.  Aside from the references cited herein, references US 5829794 (Figs. 1-2) and US 5593279 (Figs. 1-3) are considered to be the closest prior art references, but these 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
All rejections are withdrawn.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICKEY H FRANCE/Examiner, Art Unit 3746        


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746
Wednesday, September 8, 2021